Citation Nr: 1143540	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and depression; and if so, whether service connection is warranted.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD) of the left ankle.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the San Juan, Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's claim of entitlement to service connection for schizoaffective disorder and continued the previously assigned 20 percent disability rating for DJD of the left ankle.  The Board notes that the Montgomery, Alabama, RO has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned Veterans Law Judge during a Board video conference hearing in September 2011.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

New and Material Evidence

With regard to the Veteran's petition to reopen his claim for an acquired psychiatric disorder, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.



Recharacterization of Issue on Appeal

The Veteran filed his petition to reopen a previously denied claim of entitlement to service connection for schizoaffective disorder.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has also been diagnosed with depression.  Although not claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for schizoaffective disorder, the Board finds that the Veteran was not prejudiced thereby.  As will be discussed below, the RO obtained all available medical records, which included diagnoses of schizoaffective disorder and depression.  The Veteran also presented testimony as to the relationship between his military service and his current mental disability at his Board video conference hearing in September 2011.  Accordingly, he is not prejudiced by the Board's expansion of the issue at bar.

Remanded Issues

The issues of entitlement to service connection for an acquired psychiatric disorder (on the merits) and entitlement to a disability rating in excess of 20 percent for DJD of the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.
FINDINGS OF FACT

1.  An unappealed rating decision dated in March 2003 denied entitlement to service connection for a mental condition.

2.  The additional evidence associated with the Veteran's VA claims file since the March 2003 rating decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and depression.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, which denied entitlement to service connection for a mental condition, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and depression.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of a Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, as the application to reopen the claim of service connection for an acquired psychiatric disorder, to include schizoaffective disorder and depression, is favorable to the Veteran, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary.

II.  New and Material Evidence

The RO denied service connection for a mental condition in a March 2003 rating decision.  The Veteran did not appeal this determination and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011).

The RO continued to deny service connection for schizoaffective disorder in a November 2007 rating decision, determining that new and material evidence had not been submitted to reopen the previously denied claim of entitlement to service connection for a mental condition.  The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Veteran filed his petition to reopen his previously denied claim in April 2007.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. At 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

In the previous final March 2003 rating decision, the RO denied service connection for a mental condition because, although the evidence or record revealed a then-current diagnosis of schizoaffective disorder, there was no credible supporting evidence that the Veteran suffered from a mental condition in service, or that his current diagnosis was related to his time in service.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final March 2003 rating decision.  This new evidence includes: private medical doctor's orders from Heidi A. Killimanjaro-Davis dated in June 2005; VA Medical Center (VAMC) Birmingham treatment records dated from March 2004 to June 2005; statement from the Veteran's mother dated in August 2005; treatment records from Decatur, Alabama VAMC from February 2004 to July 2007, and treatment records from Tennessee Valley HCS, Nashville, dated in June 2005; various other private treatment records; Social Security Disability records received in August 2007; and the Veteran's September 2011 Board hearing testimony.

This new evidence establishes that the Veteran suffered from mental disabilities in 1987, prior to his entry into military service.  Despite the testimony he provided during his September 2011 Board hearing, the medical evidence establishes that the Veteran did require mental health treatment in addition to substance rehabilitation at the time of his 1987 admission.  This evidence raises a new theory of entitlement to service connection, based upon aggravation of a pre-existing disability, which was not explored in the prior adjudication.  Further, the Veteran has consistently reported that he has suffered from psychiatric disability since his time in military service, with periods of increased symptomatology.  Thus, applying the law with a broad and liberal interpretation, and presuming the credibility of this lay evidence for new and material evidence purposes, the Veteran's testimony and new medical evidence constitutes new and material evidence to reopen the claim.  This evidence relates to unestablished facts necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and depression, is granted, and, to that extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to a disability rating in excess of 20 percent for DJD of the left ankle.

Acquired Psychiatric Disorder

The record shows that prior to his entry into military service, the Veteran was first treated for psychiatric disorders at North Alabama Regional Hospital (NARH) in 1987.  The RO originally denied the Veteran's claim in March 2003 on the basis that there was no evidence of a mental condition in service, and accordingly, no medical nexus between service and the Veteran's then-diagnosed mental disorders.

The Board notes that the Veteran's military entrance examination report in July 1993 makes no reference to any mental disorder.  Therefore, it must be presumed he entered service in good health with none of these mental conditions.  See 38 U.S.C.A. § 1111 (West 2002); see also Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009) (holding that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service).  The government therefore must rebut this presumption of soundness by "clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service."  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  See also VAOPGCPREC 
3-2003 (July 16, 2003).

It appears that the government has met the first part of this burden because clear and unmistakable evidence shows the Veteran's mental disorders existed prior to his entrance into active duty service in January 1994.  Therefore, the determinative issue is whether clear and unmistakable evidence also shows that his preexisting mental disorders were not aggravated by his period of active duty beyond their natural progression.  A preexisting disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).

The Board finds that a medical opinion is needed to answer this determinative question with respect to this claim.  See 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Veteran should be afforded an appropriate VA examination prior to appellate review by the Board.

Increased Rating for Left Ankle

The Veteran filed a claim of entitlement to an increased disability rating for his left ankle DJD in April 2007.  A November 2007 rating decision denied the Veteran's claim and continued the previously assigned 20 percent disability rating.  In January 2008, the Veteran expressed disagreement with this determination.  Since the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his preexisting psychiatric disorders.  The record shows that the Veteran was first treated for depression, mixed substance abuse, atypical personality disorder, and mixed personality disturbance in 1987.  Thus, these conditions clearly preexisted his period of active duty service.  Based on a physical examination and comprehensive review of the claims file, the VA examiner is asked to provide an opinion responding to the following questions: 

(A)  Were the Veteran's preexisting mental disorders precursors to his current mental health diagnoses?

(B)  Did the Veteran's preexisting mental disorders permanently increase in severity during his period of active duty service?

(C)  If there was a measurable increase in severity for his mental disorders during his period of active duty service, is there clear and unmistakable evidence (i.e., highest degree of medical certainty) this permanent increase in severity was due to the natural progression of the disabilities? 

The VA examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the VA examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The claims file must be made available for review by the VA examiner and the examination report must state whether such review was accomplished.  The examination report must be typed.

2.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  The RO/AMC should issue the Veteran a statement of the case pertaining to his claim of entitlement to a disability rating in excess of 20 percent for DJD of the left ankle.  Along with the statement of the case, the RO must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford them the applicable time period for perfecting an appeal to this issue.  (The Veteran and his representative are hereby reminded that appellate consideration of this claim may be obtained only if a timely appeal is perfected).  If, and only if, the Veteran files a timely appeal, this issue should be returned to the Board.


4.  The AMC/RO should also readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


